The defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claim for appellate review (People v Pellegrino, 60 NY2d 636; People v Banks, 117 AD2d 611, lv denied 67 NY2d 939). Moreover, a defendant who accepts a bargained-for plea to a lesser offense, as here, forfeits his right to challenge the factual basis for the plea (see, People v Pelchat, 62 NY2d 97, 108; People v Foster, 19 NY2d 150, 151). Consequently, we reject the defendant’s contention that the factual recitation of the crime was insufficient to support his guilty plea (see, People v Riley, 120 AD2d 752), which was entered after a knowing, voluntary and intelligent waiver of his constitutional rights (People v Harris, 61 NY2d 9). Mangano, J. P., Kunzeman, Rubin and Harwood, JJ., concur.